Exhibit 10.2
SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into this
29th day of May, 2009, by and between BRADLEY T. ROOS, (“Executive”) and
PRG-SCHULTZ INTERNATIONAL, INC., a Georgia corporation (“Company”). Executive
and Company are sometimes hereinafter referred to together as the “Parties” and
individually as a “Party.”
BACKGROUND:
     A. Executive was employed as the Senior Vice President and President —
Europe and Asia Pacific of Company pursuant to an employment agreement, dated
November 28, 2008 (“Employment Agreement”), between Executive and Company.
     B. Executive and Company now mutually desire to end Executive’s employment
and terminate the Employment Agreement effective as of the date hereof.
     C. Company and Executive wish to avoid any disputes which could arise under
the Employment Agreement and have therefore compromised any claims or rights
they have or may have under the Employment Agreement by agreeing to the terms of
this Agreement and the Compromise Agreement set out at Exhibit C hereto (the
“Compromise Agreement”).
     NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual
promises, covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Termination of Employment. The Parties agree that (a) the Employment
Agreement is hereby terminated as of the date hereof, (b) the initial
presentation of this Agreement to Executive on April 7, 2009 constituted written
notice of termination of Executive’s employment, and (c) Executive’s employment
relationship with Company terminated effective May 8, 2009 (“Termination Date”),
and all benefits, privileges and authorities related to Executive’s employment
with Company ceased, except as otherwise specifically set forth in this
Agreement.
     2. No Admission. The Parties agree that their entry into this Agreement is
not and shall not be construed to be an admission of liability or wrongdoing on
the part of either Party.
     3. Future Cooperation. Executive agrees that, notwithstanding the
termination of Executive’s employment on the Termination Date, Executive upon
reasonable notice will make himself available to Company or its designated
representatives for the purposes of: (a) providing information regarding the
projects and files on which Executive worked for the purpose of transitioning
such projects; and (b) providing information regarding any other matter, file,
project and/or client with whom Executive was involved while employed by
Company.

 



--------------------------------------------------------------------------------



 



     4. Consideration.
          (a) In consideration for Executive’s agreement to terminate the
Employment Agreement, to fully release Company from any and all Claims as
described below, and to perform the other duties and obligations of Executive
contained herein, and to fully release all claims set out in the Compromise
Agreement at Exhibit C by signing the Compromise Agreement and procuring a
certificate in the form set out at Schedule 1 to the Compromise Agreement from
his Legal Adviser (as defined in the Compromise Agreement), Company will,
subject to ordinary and lawful deductions (including normal withholdings
consistent with Company’s practice for equalization of Executive’s tax
liability) and Sections 4(b) and (c) below:
          (i) Pay severance to Executive in the form of salary continuation for
the twelve (12) months immediately following the Termination Date (“Severance
Period”). Such payments shall be made in accordance with Company’s standard pay
practices in an amount equal to Twelve Thousand Four Hundred and Twenty Three
Dollars ($12,423) per bi-weekly pay period for twenty-six (26) pay periods
following Executive’s Termination Date, except that no payments shall be made
during the period that begins immediately after the Termination Date and ends on
the earlier of (i) Executive’s death or (ii) the date that is six months after
the Termination Date. The payments that would otherwise have been made in such
period shall be accumulated and paid in a lump sum on the first bi-weekly pay
period after the end of such period.
          (ii) Continue after the Termination Date any health care (medical,
dental and vision) plan coverage, other than under a flexible spending account,
provided to Executive and Executive’s spouse and dependents at the Termination
Date for the Severance Period, on a monthly or more frequent basis, on the same
basis and at the same cost to Executive as available to similarly-situated
active employees during such Severance Period, provided that such continued
coverage shall terminate in the event Executive becomes eligible for any such
coverage under another employer’s plans.
          (iii) Pay an amount equal to Executive’s actual earned full-year bonus
for calendar year 2009, pro rated based on the number of days Executive was
employed for such year on and before the Termination Date, payable at the time
Executive’s annual bonus for such year otherwise would have been paid had
Executive continued employment. Fifty percent (50%) of Executive’s target bonus
hereunder is dependent upon the Company’s achievement of a certain level of 2009
consolidated Company adjusted EBITDA established by the Compensation Committee
and the remaining fifty percent (50%) of Executive’s target bonus is dependent
upon the Europe-Asia Pacific business’ achievement of a certain level of 2009
adjusted EBITDA established by the Compensation Committee. Fifty percent (50%)
of Executive’s maximum bonus hereunder is dependent upon the Company’s
achievement of a certain higher (than target) level of 2009 consolidated Company
adjusted EBITDA established by the Compensation Committee and the remaining
fifty percent (50%) of Executive’s maximum bonus is dependent upon the
Europe-Asia Pacific business’ achievement of a certain higher (than target)
level of 2009 adjusted EBITDA established by the Compensation Committee.

-2-



--------------------------------------------------------------------------------



 



          (iv) Vest in full Executive’s outstanding unvested options, restricted
stock and other equity-based awards that would have vested based solely on the
continued employment of Executive. Additionally, all of Executive’s outstanding
stock options shall remain outstanding until the earlier of (i) one year after
the Termination Date or (ii) the original expiration date of the options
(disregarding any earlier expiration date provided for in any other agreement,
including without limitation any related grant agreement, based solely on the
termination of the Executive’s employment).
          (v) Payment of one year of outplacement services from Executrak or an
outplacement service provider of Executive’s choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if Executive does
not begin using such services within 60 days after the Termination Date.
          (vi) Pay to Executive in cash in a single lump sum an amount equal to
Forty-Five Thousand Dollars ($45,000) on the thirty-first (31st) day after the
Termination Date as set forth in the Compromise Agreement.
          (b) Notwithstanding anything else contained herein to the contrary, no
payments shall be made or benefits delivered under this Agreement (other than
payments required to be made by Company pursuant to Section 5 below) unless,
within thirty (30) days after the Termination Date: (i) Executive has signed and
delivered to Company a Release in the form attached hereto as Exhibit A (the
“Release”); (ii) the applicable revocation period under the Release has expired
without Executive having elected to revoke the Release; (iii) Executive has
signed and delivered to Company the Compromise Agreement; and (iv) Executive has
procured and delivered to Company a certificate signed by his Legal Adviser in
the form of Schedule 1 to the Compromise Agreement. Executive agrees and
acknowledges that Executive would not be entitled to the consideration described
herein absent execution of the Release and the Compromise Agreement. Any
payments to be made, or benefits to be delivered, under this Agreement (other
than the payments required to be made by Company pursuant to Section 5 below)
within the thirty (30) days after the Termination Date shall be accumulated and
paid in a lump sum on the first bi-weekly pay period occurring more than thirty
(30) days after the Termination Date, provided Executive delivers the signed
Release and Compromise Agreement to Company and the revocation period thereunder
expires without Executive having elected to revoke the Release.
          (c) As a further condition to receipt of the payments and benefits in
Section 4(a) above, Executive also waives any and all rights to any other
amounts payable to him upon the termination of his employment relationship with
Company, other than those specifically set forth in this Agreement, including
without limitation any severance, notice rights, payments, benefits and other
amounts to which Executive may be entitled under the laws of England and Wales,
and Executive agrees not to pursue or claim any such payments, benefits or
rights.
          (d) Executive agrees to vacate the Company-provided apartment in the
United Kingdom no later than June 30, 2009 and to indemnify Company for any
damages to the apartment, except for any ordinary wear and tear.

-3-



--------------------------------------------------------------------------------



 



     5. Other Benefits.
          Nothing in this Agreement or the Release shall:
          (a) alter or reduce any vested, accrued benefits (if any) Executive
may be entitled to receive under any 401(k) plan established by Company;
          (b) affect Executive’s right (if any) to elect and (subject to
Section 4(a)(ii) above) pay for continuation of Executive’s health insurance
coverage under Company’s health plans pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (C.O.B.R.A.), as amended, and to receive any
C.O.B.R.A. subsidy for such coverage that may be available pursuant to
applicable law;
          (c) affect Executive’s right (if any) to receive (i) any base salary
that has accrued through the Termination Date and is unpaid, (ii) any
reimbursable expenses that Executive has incurred before the Termination Date
but are unpaid and (iii) any unused paid time off days to which Executive will
be entitled to payment, all of which shall be paid as soon as administratively
practicable (and in any event within thirty (30) days) after the Termination
Date;
          (d) alter or reduce the vested benefits to which Executive is entitled
under Company’s management incentive plan (“MIP”), which shall be paid in
accordance with the MIP and Executive’s applicable performance unit agreement;
          (e) affect Executive’s right (if any) to receive (i) any additional
amounts set forth on Exhibit A of the Employment Agreement to which Executive
may be entitled which have accrued through the Termination Date and remain
unpaid, which amounts will be paid at the time originally set forth in the
Employment Agreement, (ii) continued housing (including rent and utilities) and
education allowance through June 30, 2009, as set forth on Exhibit A of the
Employment Agreement, (iii) reimbursement for the cost of returning Executive,
his family and his belongings, back to the point of origin, in an amount equal
to the amount initially provided for Executive’s relocation to the United
Kingdom (including reimbursement for temporary living expenses up to 60 days),
all of which costs must be incurred and paid and reimbursed no later than
December 31, 2009, (iv) any equalization benefits to which Executive may be
entitled under the Employment Agreement which shall include, without limitation,
equalization benefits with respect to amounts payable under this Agreement and
which shall be paid as soon as practicable but in no event later than the end of
the second taxable year following the year in which Executive’s United States
tax return is required to be filed for the year to which the compensation
subject to the equalization benefits relate (unless Section 409A of the Code
permits later payment, in which case payment may be made no later than such
time), and (v) payment of tax return preparation and counseling for the years
affected by Executive’s international assignment through June 30, 2009, the cost
of which the Company will pay directly; and Executive agrees that any severance
or other benefits payable to him upon his termination of employment under the
laws of England or Wales or under any social benefit program under which
Executive may be entitled to payments

-4-



--------------------------------------------------------------------------------



 



or benefits will revert to and be paid directly to Company or, to the extent
paid to Executive, paid by Executive to Company within thirty (30) days of
receipt thereof; or
          (f) affect Executive’s right to continue to receive his base salary
and benefits through the Termination Date, as in effect as of the date hereof,
which base salary and benefits will continue through the Termination Date,
except with respect to any changes in benefits that are applicable generally to
the other executives of Company.
     6. Confidentiality of Agreement Terms. Except as otherwise expressly
provided in this Section 6, Executive agrees that the terms, conditions and
amount of consideration set forth in this Agreement (including the Exhibits
hereto) are and shall be deemed to be confidential and hereafter shall not be
disclosed by Executive to any other person or entity. The only disclosures
excepted by this paragraph are (a) as may be required by law; (b) Executive may
tell prospective employers the dates of Executive’s employment, positions held,
evaluations received, Executive’s duties and responsibilities and salary history
with Company; (c) Executive may disclose the terms and conditions of this
Agreement to Executive’s attorneys and tax advisers; and (d) Executive may
disclose the terms of this Agreement to Executive’s spouse, if any; provided,
however, that any spouse, attorney or tax adviser learning about the terms of
this Agreement must be informed about this confidentiality provision, and
Executive will be responsible for any breaches of this confidentiality provision
by his spouse, attorneys or tax advisers to the same extent as if Executive had
directly breached this agreement. Executive acknowledges that Company may be
required by law to disclose information about this Agreement and its terms, and,
if and only to the extent that Company does so, Executive shall be relieved from
his obligations to keep confidential under this Section 6 any such information
that Company may disclose publicly.
     7. Restrictive Covenants.
          (a) Definitions. For purposes of this Agreement, the following terms
shall have the following respective meanings:
          (i) “Business of Company” means services to: (A) identify clients’
erroneous or improper payments; (B) assist clients in the recovery of monies
owed to them as a result of overpayments and overlooked discounts, rebates,
allowances and credits; and (C) assist clients in the improvement and execution
of their procurement and payment processes.
          (ii) “Confidential Information” means any information about Company
and its employees, customers and/or suppliers which is not generally known
outside of Company, which Executive learned in connection with Executive’s
employment with Company, and which would be useful to competitors or the
disclosure of which would be damaging to Company. Confidential Information
includes, but is not limited to: (A) business and employment policies, marketing
methods and the targets of those methods, finances, business plans, promotional
materials and price lists; (B) the terms upon which Company obtains products
from its suppliers and sells services and products to customers; (C) the nature,
origin, composition and development of Company’s services

-5-



--------------------------------------------------------------------------------



 



and products; and (D) the manner in which Company provides products and services
to its customers.
          (iii) “Material Contact” means contact in person, by telephone, or by
paper or electronic correspondence in furtherance of the Business of Company.
          (iv) “Restricted Territory” means, and is limited to, the geographic
area described in Exhibit B attached hereto. Executive acknowledges and agrees
that this is the area in which Company does business at the time of the
execution of this Agreement, and in which Executive had responsibility on behalf
of Company.
          (v) “Trade Secrets” means Confidential Information of Company which
meets the definition of a trade secret under applicable law.
          (b) Confidentiality. Executive agrees that Executive will not directly
or indirectly, use, copy, disclose, distribute or otherwise make use of on his
own behalf or on behalf of any other person or entity (i) any Confidential
Information for a period of five (5) years after the Termination Date or
(ii) any Trade Secret at any time such information constitutes a trade secret
under applicable law.
          (c) Non-Competition. Executive agrees that for a period of two
(2) years following the Termination Date, Executive will not, either for himself
or on behalf of any other person or entity, compete with the Business of Company
within the Restricted Territory by performing activities which are the same as
or similar to those performed by Executive for Company.
          (d) Non-Solicitation of Customers. Executive agrees that for a period
of two (2) years following the Termination Date, Executive shall not, directly
or indirectly, solicit any actual or prospective customers of Company with whom
Executive had Material Contact, for the purpose of selling any products or
services which compete with the Business of Company.
          (e) Non-Recruitment of Employees or Contractors. Executive agrees that
for a period of two (2) years following the Termination Date, Executive will
not, directly or indirectly, solicit or attempt to solicit any employee or
contractor of Company with whom Executive had Material Contact, to terminate or
lessen such employment or contract.
          (f) Acknowledgments. Executive hereby acknowledges and agrees that the
covenants contained in (b) through (e) of this Section 7 hereof are reasonable
as to time, scope and territory given Company’s and Company’s parent’s and
subsidiaries’ need to protect their business, customer relationships, personnel,
Trade Secrets and Confidential Information. For purposes of the covenants
contained in (b) through (e) of this Section 7, Company shall refer also to
Company’s parent and subsidiaries as applicable. In the event any covenant or
agreement in this Agreement shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it shall be interpreted to extend only over
the maximum period of time for which it may be enforceable and/or over the
maximum

-6-



--------------------------------------------------------------------------------



 



geographical area as to which it may be enforceable and/or to the maximum extent
in all other respects as to which it may be enforceable, all as determined by
such court in such action. Executive acknowledges and represents that Executive
has substantial experience and knowledge such that Executive can readily obtain
subsequent employment which does not violate this Agreement.
          (g) Specific Performance. Executive acknowledges and agrees that any
breach of the provisions of this Section 7 by him will cause irreparable damage
to Company or Company’s parent or subsidiaries, the exact amount of which will
be difficult to determine, and that the remedies at law for any such breach will
be inadequate. Accordingly, Executive agrees that, in addition to any other
remedy that may be available at law, in equity, or hereunder, Company shall be
entitled to specific performance and injunctive relief, without posting bond or
other security, to enforce or prevent any violation of any of the provisions of
this Section 7 by Executive.
     8. Return of all Property and Information of Company. Executive agrees to
return all of Company’s property within seven (7) days following the execution
of this Agreement. Such property includes, but is not limited to, the original
and any copy (regardless of the manner in which it is recorded) of all
information provided by Company to Executive or which Executive has developed or
collected in the scope of Executive’s employment related to Company and its
parent, subsidiaries or affiliates as well as all Company-issued equipment,
supplies, accessories, vehicles, keys, instruments, tools, devices, computers
(except as described below), cell phones, pagers, materials, documents, plans,
records, notebooks, drawings, or papers. Upon request by Company, Executive
shall certify in writing that Executive has complied with this provision, and
has deleted all Company information from any computers or other electronic
storage devices owned by Executive. Executive may only retain information
relating to Executive’s benefit plans and compensation to the extent needed to
prepare Executive’s tax returns. Notwithstanding the foregoing, (a) no later
than June 5, 2009, Executive shall deliver Executive’s laptop computer to
Company for it to be “cleaned” to Company’s satisfaction, and after such
cleaning, Company shall deliver it back to Executive, who shall retain it as
part of the consideration for this Agreement.
     9. No Harassing or Disparaging Conduct. Executive further agrees and
promises that Executive will not engage in, or induce other persons or entities
to engage in, any harassing or disparaging conduct or negative or derogatory
statements directed at Company or its parent, subsidiaries or affiliates, the
activities of Company or its parent, subsidiaries or affiliates, or the
Releasees at any time in the future. Notwithstanding the foregoing, this
Section 9 may not be used to penalize Executive for providing truthful testimony
under oath in a judicial or administrative proceeding or complying with an order
of a Court or government agency of competent jurisdiction.
     10. References. Following the termination date, Company agrees to give any
potential employers who inquire about Executive’s work history at Company a
neutral reference consisting of Employee’s dates of employment, title and
compensation, so long as Executive directs all such requests to the Senior Vice
President-Human Resources of Company.

-7-



--------------------------------------------------------------------------------



 



     11. Construction of Agreement and Venue for Disputes. This Agreement shall
be deemed to have been jointly drafted by the Parties and shall not be construed
against either Party. This Agreement shall be governed by the law of the State
of Georgia (except for the Compromise Agreement set out at Exhibit C hereto
which shall be governed by the law of England and Wales), and the Parties agree
that any actions arising out of or relating to this Agreement or Executive’s
employment with Company must be brought exclusively in either the United States
District Court for the Northern District of Georgia or the State or Superior
Courts of Cobb County, Georgia. The Parties consent to personal jurisdiction and
venue solely within these forums and waive all otherwise possible objections
thereto. The prevailing Party shall be entitled to recover its costs and
attorneys fees from the non-prevailing Party in any such proceeding no later
than 90 days following the settlement or final resolution of any such
proceeding. The existence of any claim or cause of action by Executive against
Company or Company’s parent or subsidiaries, including any dispute relating to
the termination of Executive’s employment or under this Agreement, shall not
constitute a defense to enforcement of said covenants by injunction.
     12. Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein.
     13. No Reliance Upon Other Statements. This Agreement is entered into
without reliance upon any statement or representation of any Party hereto or any
Party hereby released other than the statements and representations contained in
writing in this Agreement (including all Exhibits hereto).
     14. Entire Agreement. This Agreement, including all Exhibits hereto (which
are incorporated herein by this reference), contains the entire agreement and
understanding concerning the subject matter hereof between the Parties hereto.
No waiver, termination or discharge of this Agreement, or any of the terms or
provisions hereof, shall be binding upon either Party hereto unless confirmed in
writing. This Agreement may not be modified or amended, except by a writing
executed by both Parties hereto. No waiver by either Party hereto of any term or
provision of this Agreement or of any default hereunder shall affect such
Party’s rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar.
     15. Further Assurance. Upon the reasonable request of the other Party, each
Party hereto agrees to take any and all actions, including, without limitation,
the execution of certificates, documents or instruments, necessary or
appropriate to give effect to the terms and conditions set forth in this
Agreement.
     16. No Assignment. Neither Party may assign this Agreement, in whole or in
part, without the prior written consent of the other Party, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect.
     17. Binding Effect. This Agreement shall be binding on and inure to the
benefit of the Parties and their respective heirs, representatives, successors
and permitted assigns.

-8-



--------------------------------------------------------------------------------



 



     18. Indemnification. Company understands and agrees that any
indemnification obligations under its governing documents or the indemnification
agreement between Company and Executive with respect to Executive’s service as
an officer of Company remain in effect and survive the termination of
Executive’s employment under this Agreement as set forth in such governing
documents or indemnification agreement.
     19. Nonqualified Deferred Compensation.
          (a) It is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Code shall be paid and
provided in a manner, and at such time and form, as complies with the applicable
requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance.
          (b) Neither Company nor Executive shall take any action to accelerate
or delay the payment of any monies and/or provision of any benefits in any
manner which would not be in compliance with Section 409A of the Code (including
any transition or grandfather rules thereunder).
          (c) Because Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payments to be made or benefits to be
delivered in connection with Executive’s “Separation from Service” (as
determined for purposes of Section 409A of the Code) that constitute deferred
compensation subject to Section 409A of the Code shall not be made until the
earlier of (i) Executive’s death or (ii) six months after Executive’s Separation
from Service (the “409A Deferral Period”) as required by Section 409A of the
Code. Payments otherwise due to be made in installments or periodically during
the 409A Deferral Period shall be accumulated and paid in a lump sum as soon as
the 409A Deferral Period ends, and the balance of the payment shall be made as
otherwise scheduled. Any such benefits subject to the rule may be provided under
the 409A Deferral Period at Executive’s expense, with Executive having a right
to reimbursement from Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.
          (d) For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the Code.
          (e) Notwithstanding any other provision of this Agreement, neither
Company nor its parent, subsidiaries or affiliates shall be liable to Executive
if any payment or benefit which is to be provided pursuant to this Agreement and
which is considered deferred compensation subject to Section 409A of the Code
otherwise fails to comply with, or be exempt from, the requirements of
Section 409A of the Code.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed, or caused their duly
authorized representatives to execute, this Agreement as of the day and year
first above written.

            “Executive”
      /s/ Bradley T. Roos       Bradley T. Roos              “Company”

PRG-SCHULTZ INTERNATIONAL, INC.
      By:   /s/ Victor A. Allums         Title: Sr. Vice-President & General
Counsel              

-10-